                          Case: 20-10845              Doc: 165-2            Filed: 08/19/20            Page: 1 of 2

                                                          Notice Recipients
District/Off: 1087−5                          User: jdon                                Date Created: 8/19/2020
Case: 20−10845                                Form ID: pdf001                           Total: 59


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          True Colours, Inc.        502 S. Main Street           Stillwater, OK 74074
ust         United States Trustee        United States Trustee           215 Dean A. McGee Ave., 4th Floor             Oklahoma City,
            OK 73102
tr          Stephen J. Moriarty        Fellers Snider          100 N. Broadway Ave., Suite 1700              Oklahoma City, OK
            73102−8820
cr          RCB Bank          c/o Karen Carden Walsh             Riggs, Abney           502 West 6th Street         Tulsa, OK
            74119−1016
cr          Arvest Bank         John W. Mee III          Mee Hoge PLLP              50 Penn Place          1900 NW Expressway, Suite
            1400        Oklahoma City, OK 73118
cr          On Deck Capital, Inc.        101 W. Colfax Ave., 10th Floor               Denver, CO 80202
cr          On Deck Capital Inc         c/o Christine Levi           1400 Broadway            New York, NY 10018
cr          United States of America, ex rel. Internal Revenue Service             US Attorney's Office          210 Park Ave, #
            400        Oklahoma City, OK 73102
aty         Amanda R Blackwood            Blackwood Law Firm, PLLC                 PO Box 6921           Moore, OK 73153
aty         Gary D. Hammond            512 NW 12th Street             Oklahoma City, OK 73103
aty         John W. Mee, III        Mee Hoge PLLP              50 Penn Place           1900 NW Expressway Suite
            1400        Oklahoma City, OK 73118
aty         Karen C Walsh          Riggs Abney Neal Turpen Orbison & Lewis                  502 West 6th Street        Tulsa, OK
            74119−1016
aty         Kay Sewell         Assistant U.S. Attorney           210 Park Ave., Ste 400           Oklahoma City, OK 73102
aty         Marjorie J. Creasey        US Trustee Office            215 Dean A McGee Avenue               Oklahoma City, OK 73102
aty         Micah D. Sexton         PO Box 1118            Stillwater, OK 74076
aty         Stephen J. Moriarty        Fellers Snider          100 N. Broadway Ave., Suite 1700              Oklahoma City, OK
            73102−8820
smg         Jolene M. Wise         Securities and Exchange Commission                175 W. Jackson Blvd., Suite 900          Chicago, IL
            60604
smg         Internal Revenue Service         PO Box 7346             Philadelphia, PA 19101−7346
smg         Oklahoma Employment Security Commission                   PO Box 53039            Oklahoma City, OK 73152−3039
6436990     24 Capital        31−10 37th Ave.          Long Island City, NY 11101
6436991     ABCO Rents           2033 E. 11th St.         Tulsa, OK 74104
6446699     Arvest Bank         105 N. Panther Ave.           Yellville, AR 72687
6436992     Arvest Bank         524 N. Main St.          Stillwater, OK 74075
6436993     Arvest/Security Bankcard Center           PO Box 2169            Lowell, AR 72745
6436994     Ascentium Capital, LLC          23970 Highway 59 North               Kingwood, TX 77339−1535
6436995     Blue Bridge Financial, LLC          201 Buffalo            Buffalo, NY 14203
6436996     Brian Hobbs         6 Champion Place           Stillwater, OK 74074
6436997     Capital One        PO Box 30285            Salt Lake City, UT 84130−0285
6458129     Connie Duglin Linen          6402 W. Linebaugh Ave.              Tampa, FL 33625
6436998     Currency Capital, LLC          Los Angeles Headquarters             12100 Wilshire Blvd. #1750            Los Angeles, CA
            90025
6436999     DSA Factors          3126 N. Lincoln Ave.           PO Box 577520             Chicago, IL 60657
6437000     Emerald Hills Capital Management, LLC               d/b/a Outbound Capital           355 S. Teller St. #200       Lakewood,
            CO 80226
6450596     Enverto Investment Group, LLC            4250 N Drinkwater Blvd, Suite 220               Scottsdale, AZ 85251
6437001     Expansion Capital         5801 S. Corporate Pl.           Sioux Falls, SD 57108
6447148     Financial Pacific Leasing Inc        3455 S 344th Way Ste 300               Federal Way WA 98001
6437002     Financial Pacific Leasing, Inc.        PO Box 4568            Federal Way, WA 98063
6437003     First National Bank & Trust Co. Weathfor             4611 West 6th           Stillwater, OK 74074
6437004     Fundamental Capital, LLC aka Spark Fundi               201 Mission St.          San Francisco, CA 94105
6437005     Gage Inc., LLP         PO Box 223           Sister Bay, WI 54234
6437006     Green Capital Funding, LLC           116 Nassau St., Ste. 804            New York, NY 10038
6437007     Internal Revenue Service         PO Box 7346             Philadelphia, PA 19101−7346
6447383     Jared C. Smith        RCB Bank           P.O. Box 189            Claremore, OK 74018
6437008     K&K Interiors         2230 Superior St.          Sandusky, OH 44870
6437009     Kabbage         925 B Peachtree St. NE, Ste. 1688            Atlanta, GA 30309
6458130     L&J Realty         520 W. 6th         Stillwater, OK 74074
6437010     Loanbuilder        3505 Silverside Rd.           Wilmington, DE 19810
6437014     MM Funding Group            114−116 Ditmas Avenue               Brooklyn, NY 11218
6437012     Mark Sarno         6 Champion Place           Stillwater, OK 74074
6437011     Mark Sarno         6 Champion Place           Stillwater, OK 74074−1065
6437013     Melrose International        1400 N. 30th St., Ste 22           PO Box 3441            Quincy, IL 62305
6437015     National Funding, Inc.        9820 Towne Centre Dr., Ste. 200               San Diego, CA 92121
6458131     Odd Fellows Development Group              621 S. Husband            Stillwater, OK 74074
6437016     On Deck Capital         1400 Broadway             New York, NY 10018
6437017     Pawnee Leasing Corporation           3801 Automation Way, Ste. 207                Fort Collins, CO 80525
6447546     RCB Bank          Karen Carden Walsh             Riggs Abney           502 West 6th Street         Tulsa OK 74119
6447428     RCB Bank          Karen Carden Walsh             Riggs, Abney, 502 West 6th Street            Tulsa OK 74119
6437019     RCB Bank Stillwater          324 S. Duck           Stillwater, OK 74074
6437018     Raz Imports         1020 Eden Rd.          Arlington, TX 76001
                     Case: 20-10845          Doc: 165-2       Filed: 08/19/20     Page: 2 of 2

6437020   The Florist Federal Credit Union   404 N. Kentucky Ave.   Roswell, NM 88201
                                                                                                 TOTAL: 59
